
	

114 HR 4717 IH: MARTLAND Act
U.S. House of Representatives
2016-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4717
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2016
			Mr. Hunter (for himself, Mr. Buchanan, Mr. Zinke, Mr. Russell, Mr. Kinzinger of Illinois, Mr. Rooney of Florida, Mr. LoBiondo, Mr. Miller of Florida, Ms. Speier, and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To establish a policy against sexual abuse on all United States military installations, whether
			 located in the United States or overseas.
	
	
 1.Short titleThis Act may be cited as the Mandating America’s Responsibility To Limit Abuse, Negligence and Depravity Act or the MARTLAND Act. 2.Adoption of Department of Defense policy against sexual abuse on all United States military installations (a)FindingsCongress makes the following findings:
 (1)Members of the United States Army and Marine Corps serving in Afghanistan were advised to respect cultural and religious practices of Afghans and told that sexual abuse perpetrated by local allies was a matter of Afghan law.
 (2)In one report, a United States soldier said that, from his bunk at a base in southern Afghanistan, he could hear Afghan police officers sexually abusing boys they had brought to the base and that at night we could hear [the boys] screaming but we’re not allowed to do anything about it.
 (3)Fighting in a foreign theater of war should not require members of the Armed Forces to turn a blind eye toward criminal perversion.
 (4)The Department of Defense already has an established policy against human trafficking. (5)Department of Defense Instruction 2200.01 instructs members of the Armed Forces as follows: Oppose prostitution, forced labor, and any related activities contributing to the phenomenon of trafficking in persons (TIP). TIP is a violation of U.S. law and internationally recognized human rights, and is incompatible with DoD core values..
 (6)The Department of Defense also needs an established policy to counter sexual abuse perpetrated on a United States military installation, whether the installation is located in the United States or overseas.
 (b)Policy Against Sexual Abuse on Military InstallationsIt is the policy of the United States that human rights violations, including child abuse, shall not be conducted or condoned on any United States military installation, whether located in the United States or overseas, by either citizens or nationals of the United States or foreign nationals.
 (c)Implementation of policyNo later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a comprehensive plan detailing the procedures by which the Secretary will implement the policy expressed in subsection (b).
 (d)Military installation definedIn this section, the term military installation includes United States combat outposts and forward operating locations.  